Citation Nr: 0601782	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension secondary 
to the veteran's service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan, that denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

In February 2005, the Board remanded this claim to the RO for 
the purpose of obtaining clarification with respect to the 
issue now before it.  Specifically, the Board noted that a VA 
examiner, in March 2003, had opined that the veteran did 
indeed suffer from hypertension but that it was not a 
"complication of diabetes mellitus".  

However, subsequent thereto, in a November 2003 
communication, another VA physician stated the veteran was a 
patient at the VA Medical Center in Detroit, Michigan, and 
was being followed for diabetes and hypertension.  That 
physician indicated that the veteran's ". . . hypertension 
could have been present along with the diabetes by so many 
years before their actual diagnosis."  The Board found that 
it was unclear from the communication as to whether there was 
a causal connection between the service-connected diabetes 
mellitus and the development of hypertension.

As such, the Board remanded the claim.  In the Board's 
instructions, the Board asked for the following:

The VA physician at the John Dingle VA 
Medical Center, Detroit, Michigan, who 
indicated in November 2003 the veteran 
was being followed at that facility for 
diabetes mellitus and hypertension should 
be contacted and asked to clarify his 
statement regarding the veteran's 
hypertension.  The physician should be 
asked to opine as to whether it is at 
least as likely as not that the veteran's 
hypertension is causally related in any 
way to the service-connected diabetes 
mellitus.  The complete rationale for any 
opinion expressed should be provided. . . 
. 

The claim was returned to the VA Medical Center via the AMC.  
The record indicates that a physician did "review" the 
veteran's claim and proffered a one-line sentence in response 
to the Board's remand.  That statement was incorrectly dated 
as being accomplished on July 13, 2003.  The one-line 
sentence was written not by the doctor who wrote the November 
2003 opinion but instead was ascribed by the doctor who 
provided the March 2003 VA examination - the very exam that 
the Board was trying to clarify.  

There is no indication in the claims folder that the examiner 
who provided the November 2003 opinion ever reviewed the 
claim when it was returned to the VA Medical Center.  
Additionally, even though an opinion was provided, the 
opinion did not provide a complete rationale for the opinion 
expressed.  Moreover, it did not discuss the inconsistent 
opinions previously obtained.  

After reviewing the claims folder, it is the Board's opinion 
that the RO did not fully comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the examination comments, and possibly the 
examination itself, did not specifically obtain the 
information needed by the Board, the claim must be returned 
to the RO for the said information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should again return the 
claim to the Detroit VA Medical Center, 
and specifically to the examiner who 
examined the veteran in November 2003.  
If the examiner is still on staff at the 
VA Medical Center, the examiner should be 
asked to comment again on the nature and 
approximate date of onset of the 
underlying hypertension and diabetes 
mellitus and whether such underlying 
disorders are etiologically related to 
one another.  That is, the examiner 
should comment whether the hypertension 
is more likely, less likely, or as likely 
as not related to the veteran's service-
connected diabetes mellitus.  The 
complete rationale for any opinion 
expressed must be provided and the 
examiner should discuss the contrary 
opinion provided by the other VA doctor.  

If the examiner is no longer on staff at 
the VAMC, the veteran should be scheduled 
for another examination for the purpose 
of determining the nature, cause, and 
etiology of the veteran's hypertension.  
The examination may not be accomplished 
by the doctor who examined the veteran in 
March 2003 and who provided the misdated 
July one-line opinion.  The examiner 
should be asked to comment on the nature 
and approximate date of onset of the 
underlying hypertension, and whether such 
hypertension is etiologically related to 
the veteran's service-connected diabetes 
mellitus.  That is, the examiner should 
comment whether the hypertension is more 
likely, less likely, or as likely as not 
related to the veteran's service-
connected diabetes mellitus.  The 
examiner should comment on the March 2003 
examination report, the November 2003 
doctor's opinion, and the misdated July 
"2003" opinion, and any inconsistent 
findings obtained.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the issue on appeal.  If 
the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

